Name: COMMISSION REGULATION (EC) No 2514/97 of 16 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 17 . 12 . 97 EN Official Journal of the European Communities L 346/7 COMMISSION REGULATION (EC) No 2514/97 of 16 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 17 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24 . 12. 1994, p . 66 . (2) OJ L 325, 14. 12. 1996, p . 5 . (3) OJ L 387, 31 . 12. 1992, p . 1 . (4) OJ L 22, 31 . 1 . 1995, p . 1 . L 346/8 1 EN Official Journal of the European Communities 17. 12. 97 ANNEX to the Commission Regulation of 16 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 204 75,9 624 176,6 999 126,3 0707 00 40 052 79,0 624 134,7 999 106,8 0709 10 40 220 178,1 999 178,1 0709 90 79 052 104,3 204 146,6 999 125,5 0805 10 61 , 0805 10 65, 0805 10 69 052 30,4 204 51,1 388 29,6 448 28,6 528 44,4 999 36,8 0805 20 31 052 76,7 204 53,8 999 65,2 0805 20 33 , 0805 20 35, 0805 20 37, 0805 20 39 052 41,2 464 156,8 999 99,0 0805 30 40 052 68,1 400 60,0 528 36,3 600 94,3 999 64,7 0808 10 92, 0808 10 94, 0808 10 98 060 48,8 064 41,6 400 87,0 404 84,9 512 39,2 720 62,8 804 84,0 999 64,0 0808 20 67 064 93,3 400 87,7 999 90,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14 , 19 . 1 . 1996, p. 6). Code 999 stands for 'of other origin '.